Name: Commission Regulation (EC) No 458/1999 of 2 March 1999 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 3. 3. 1999L 55/8 COMMISSION REGULATION (EC) No 458/1999 of 2 March 1999 fixing export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 35(11) thereof, Whereas Commission Regulation (EC) No 2190/96 (3), as last amended by Regulation (EC) No 1287/98 (4), lays down detailed rules on export refunds on fruit and veget- ables; Whereas Article 35(1) of Regulation (EC) No 2200/96, provides that, to the extent necessary for economically significant quantities of the products listed in that Article to be exported, the difference between the international market prices for those products and their prices in the Community may be covered by export refunds; Whereas Article 35(4) of Regulation (EC) No 2200/96 provides that refunds must be fixed in the light of the existing situation or the outlook for fruit and vegetable prices on the Community market and supplies available on the one hand, and prices on the international market on the other hand; whereas account must also be taken of the costs referred to in Article 35(4)(b) of that Regulation and of the economic aspect of the exports planned; Whereas, pursuant to Article 35(1) of Regulation (EC) No 2200/96, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; Whereas, in accordance with Article 35(5) of Regulation (EC) No 2200/96, prices on the Community market are to be established in the light of the most favourable prices from the export standpoint; whereas international trade prices are to be established in the light of the prices referred to in the second subparagraph of that paragraph; Whereas the international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination; Whereas tomatoes, lemons, oranges and apples of classes Extra, I and II of the common quality standards, shelled almonds, hazelnuts and walnuts in shell can currently be exported in economically significant quantities; Whereas the application of the abovementioned rules to the present and forecast market situation, and in partic- ular to fruit and vegetable prices in the Community and international trade, gives the refund rates set out in the Annex hereto; Whereas, pursuant to Article 35(2) of Regulation (EC) No 2200/96, the resources available should be used as effi- ciently as possible while avoiding discrimination between traders; whereas, therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements; whereas, for those reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product; Whereas Commission Regulation (EEC) No 3846/87 (5), as last amended by Regulation (EC) No 2580/98 (6), estab- lishes an agricultural product nomenclature for export refunds; (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 292, 15. 11. 1996, p. 12. (5) OJ L 366, 24. 12. 1987, p. 1. (4) OJ L 178, 23. 6. 1998, p. 11. (6) OJ L 322, 1. 12. 1998, p. 31. EN Official Journal of the European Communities3. 3. 1999 L 55/9 Whereas Commission Regulation (EEC) No 3719/88 (1), as last amended by Regulation (EC) No 1044/98 (2), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products; Whereas, owing to the market situation, in order to make the most efficient use of the resources available and given the structure of Community exports, the most appropriate method should be selected for export refunds on certain products and certain destinations and consequently refunds under the A1 and A2 licence arrangements referred to in Article 1 of Regulation (EC) No 2190/96 should not be fixed simultaneously for the export period in question; Whereas the quantities laid down for the various products should be distributed in accordance with the different systems for the grant of the refund, taking account in particular of their perishability; Whereas account should be taken of the definitive rates under the A2 system fixed for the preceding licence application period; Whereas the measures provided for in this Regulation are in accordance with the opinion fo the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The export refunds on fruit and vegetables shall be as set out in the Annex hereto. 2. Quantities covered by licences issued for food aid as referred to in Article 14a of Regulation (EEC) No 3719/88 shall not count against the eligible quantities covered by the Annex. 3. Without prejudice to the application of Article 4(5) of Regulation (EC) No 2190/96, the term of validity of A1 and A2 licences shall be two months. Article 2 This Regulation shall enter into force on 10 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 331, 2. 12. 1988, p. 1. (2) OJ L 149, 20. 5. 1998, p. 11. EN Official Journal of the European Communities 3. 3. 1999L 55/10 Product System Application periods (full definitions of eligible products are given in the Fruit and vegetables' Product Destination or A1 10. 3 to 9. 5. 1999 A2 11 to 15. 3. 1999 B 17. 3 to 16. 5. 1999 sector of Commission Regulation (EEC) No 3846/87 amended) code destination group (1) Refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) Indicative refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) Indicative refund rate (EUR/tonnes net weight) Scheduled quantity (tonnes) ANNEX EXPORT REFUNDS ON FRUIT AND VEGETABLES Tomatoes 0702 00 00 9100 F 20 20 7 730 20 11 999 Shelled almonds 0802 12 90 9000 F 50 545 50 596 Hazelnuts in shell 0802 21 00 9000 F 59 12 59 142 Shelled hazelnuts 0802 22 00 9000 F 114 1 812 114 2 352 Walnuts in shell 0802 31 00 9000 F 73 144 Oranges 0805 10 10 9100 0805 10 30 9100 0805 10 50 9100 XYC 50 50 28 336 50 94 862 Lemons 0805 30 10 9100 F 35 35 20 833 35 18 396 Apples 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 X 40 40 9 115 40 5 856 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 Y 80 80 1 000 80 1 000 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 Z 54 1 868 54 1 868 (1) The destination codes are defined as follows: X: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. Y: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. Z: African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia. C: Switzerland, Czech Republic, Slovakia and Japan. E: All destinations except Switzerland. F: All destinations.